Citation Nr: 0217713	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-06 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date, prior to April 
27, 2000, for the grant of service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from September 
1961 to August 1963.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision from 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection and 
assigned a 10 percent rating for tinnitus, effective April 
27, 2000.  

In January 2001 the veteran wrote to the RO that he had 
been assigned a 10 percent disability rating for right ear 
hearing loss and wanted an earlier effective date of 
September 11, 1984, for the 10 percent disability rating.  
However, this was incorrect, as a 10 percent rating had 
not been assigned for right ear hearing loss.  In February 
2001 the RO notified the veteran that the 10 percent 
disability rating had been assigned for tinnitus and not 
for hearing loss.  In March 2001 he acknowledged that he 
had mistakenly referred to hearing loss rather than 
tinnitus and that he was seeking an earlier effective date 
of September 11, 1984 for service connection and a 10 
percent rating for tinnitus.  It is noted that the 
effective date for the grant of service connection for 
hearing loss now is September 11, 1984, and that there is 
no claim for an earlier effective date for hearing loss on 
appeal.  38 C.F.R. § 20.204 (2002).  

In July 2001 the veteran filed a claim for service 
connection for residuals of a left knee injury.  In 
October 2001 the RO denied service connection for a left 
knee condition and notified him of that decision by letter 
dated October 30, 2001.  On the following day the RO 
received a statement clarifying that he was applying for 
service connection for residuals of a right knee injury.  
However, this appears to be an application to reopen a 
claim of service connection as service connection was 
denied for right knee sprain in a November 1984 rating 
decision, which the veteran did not appeal.  In February 
2002 the RO denied reopening his claim of entitlement to 
service connection for a right knee sprain.  The veteran 
filed a notice of disagreement in April 2002, and the RO 
issued a statement of the case in July 2002.  The veteran 
has not yet perfected his appeal on this issue.  38 C.F.R. 
§§ 20.200, 20.302(b) (2002).





FINDINGS OF FACT

1.  In September 1984 the veteran filed an original 
application for service connection for "Loss of Hearing" 
and neck and ankle disorders.  At that time there was 
nothing in the record suggesting or claiming that he had a 
disorder consistent with tinnitus. 

2.  In April 2000 the veteran filed an application to 
reopen his claim of service connection for hearing loss 
and an original claim for service connection for tinnitus.  
The RO received this claim on April 27, 2000.  

3.  In August 2000 the RO granted service connection for 
tinnitus and assigned a 10 percent disability rating, 
effective April 27, 2000.  


CONCLUSION OF LAW

The criteria for an effective date, prior to April 27, 
2000, for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 1991); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not mention ringing in the 
ears, head noises, tinnitus or any similar problem.  The 
July 1963 separation examination shows a diagnosis of 
deafness to high frequencies in the right ear.  
The veteran denied having or having had ear trouble in his 
July 1963 report of medical history.  

In September 1984 the veteran filed an original 
application for service connection for "Loss of Hearing."  
Included with his application is a statement from his 
spouse, indicating that his hearing loss began with his 
job of driving an APC during active service and was noted 
in his separation papers.  In November 1984 the veteran 
stated that he had not sought medical treatment for his 
hearing loss and that he had had to cope with it.  None of 
this correspondence refers to tinnitus or noises/ringing 
in the ears.  

In November 1984 the RO denied service connection for 
hearing loss.  The RO stated that although hearing loss 
was shown on the veteran's hearing examination, it did not 
meet VA's regulatory requirements for service connection.  
The RO notified him of that decision by letter dated 
November 30, 1984.  He did not appeal that decision.  
Nothing in the claims file at that time mentioned 
tinnitus, ringing in the ears or similar problems.  

On April 27, 2000, the RO received the veteran's 
application to reopen his claim of service connection for 
hearing loss and an original claim for service connection 
for tinnitus.  Included with his claim is a March 1995 
audiological report indicating bilateral high frequency 
sensorineural hearing loss and an April 2000 statement 
from the veteran's treating physician.  He stated that he 
was writing the letter on the veteran's behalf "regarding 
hearing loss and tinnitus."  The physician stated that 
after reviewing records provided by the veteran, it 
appeared to him that the veteran developed sensorineural 
hearing loss while in the military as a result of being a 
heavy vehicle driver.  

The veteran underwent a VA audiological examination in 
July 2000.  The veteran reported a 38-year history of 
decreased hearing, bilaterally, and an inservice history 
of noise exposure.  He also reported a 38-year history of 
bilateral, constant tinnitus.  He stated that his tinnitus 
interfered with communication and hearing and he described 
it as a severely loud high-pitched ringing.  The 
audiological test results showed high frequency 
sensorineural hearing loss, bilaterally.  

The veteran underwent a VA ear disease examination in July 
2000.  He reported having some hearing loss in 1963, which 
was shown on an audiogram at that time.  He stated he had 
had constant bilateral tinnitus since 1963.  Following an 
examination, the diagnosis was bilateral hearing loss with 
tinnitus.  

In August 2000 the RO granted service connection for 
tinnitus and assigned a 10 percent disability rating, 
effective April 27, 2000.  


Criteria

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.151.  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2001).  
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  
38 C.F.R. § 3.1(r) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by 
the VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to 
the claimant for execution.  If received within 1 year 
from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2002).  

The controlling regulation in this case is 38 C.F.R. § 
3.400, which states that, unless otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, 
whichever is the later.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002).


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These new regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any right 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, in which the veteran claims that a 
1984 claim for service connection for "Loss of Hearing" 
should have be construed as a claim for tinnitus, the 
Board is satisfied that the duty to notify and the duty 
assist, to the extent that they may apply in this case, 
have been met under the new law.  

The duty to notify has been satisfied because the veteran 
has been provided with notice of what is required to 
substantiate his claim.  He has been provided with notice 
of the requirements for an earlier effective date for the 
grant of service connection in the May 2001 statement of 
the case and the February 2000 supplemental statement of 
the case.  These documents also provided the bases for 
concluding that an earlier effective date was not 
warranted under the law.  Thus, the RO placed the veteran 
on notice of what was needed to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  In that regard, it is important to 
reiterate that the veteran's claim for an earlier 
effective date is predicated solely on his argument that 
an earlier claim for loss of hearing should have been 
construed by VA to mean or include tinnitus.   

In August 2001 the RO notified the veteran of the passage 
of the VCAA.  The RO advised him to identify any evidence 
not already of record, and to complete authorization forms 
(VA Forms 21-4142) for the release of any evidence 
pertaining to the issue currently on appeal.  The RO 
advised the veteran that it would obtain such records if 
their release was authorized.  In doing so, the RO 
satisfied the VCAA requirement that VA notify the veteran 
as to which evidence was to be provided by the veteran, 
and which would be provided by VA; the RO advised that it 
would obtain all evidence identified and/or authorized for 
release by the veteran.  38 C.F.R. § 5103(a) (West Supp. 
2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).  

The evidence includes the service medical records and 
post-service VA and private medical reports and records.  
Also, the RO afforded the veteran VA compensation 
examinations in July 2000.  The veteran's treating 
physician has submitted a medical statement on the 
veteran's behalf, and the veteran has submitted statements 
in support of his claim.  Thus, any duty to assist in this 
case has been satisfied.  The veteran has not alleged the 
existence of any documents that would constitute a formal 
or informal claim for service connection for tinnitus 
prior to his April 2000 claim.  Rather, he argues that his 
September 1984 claim, in which he mentioned "Loss of 
Hearing" (and neck and ankle disorders), constituted a 
claim for service connection for tinnitus.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law 
and the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

Thus, the Board finds that the veteran will not be 
prejudiced by its proceeding to decide his appeal.   See 
Bernard, supra.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board 
turns to an evaluation of the veteran's claim on the 
merits.  


Earlier Effective Date
Service Connection

The veteran seeks an effective date, prior to April 27, 
2000, for the grant of service connection for tinnitus.  
He contends the effective date should be the date he filed 
his original application for service connection on 
September 11, 1984.  The veteran argues that he and his 
wife did not know the term "tinnitus" at the time of his 
initial claim, but he did have a hearing problem at that 
time due to a loud ringing in his ears.  He argues he 
should not be penalized for not knowing the correct 
medical terminology for the problem and that whether his 
hearing loss was listed as loss or tinnitus it is the 
same.  He also argues that medical texts list tinnitus as 
a hearing loss due to ringing or buzzing in the ears.  
However, hearing loss and tinnitus are two separate 
disorders even though they may coexist.  See 38 C.F.R. 
§§ 4,85, 4.87, Diagnostic Code 6260 (2002).  Hearing loss 
is loss of hearing acuity and tinnitus is a "noise in the 
ears, such as ringing, buzzing, roaring or clicking."  
Dorland's Illustrated Medical Dictionary at 1714 (28th ed. 
1994)).    

This veteran's argument as to why his 1984 claim should be 
accepted as a claim for service connection for tinnitus 
has no merit.  Even assuming he was unaware of the medical 
term "tinnitus," neither his application for service 
connection at that time nor any associated correspondence 
refers to ringing or buzzing in the ears, noise in his 
head, an ear problem or something that could reasonably be 
construed as encompassing tinnitus.  In fact, at that time 
his spouse specifically stated that his hearing loss began 
with driving APCs during active service and was indicated 
in his separation papers.  The only mention of any type of 
hearing disability in the service medical records is the 
diagnosis of deafness to high frequencies in the right 
ear, which was noted in the July 1963 separation 
examination report.  Despite the veteran's current report 
during the July 2000 VA examinations that he had 
bilateral, constant tinnitus during service and since 
1963, the service medical records show no mention of 
ringing in the ears or other complaints that could 
reasonably include tinnitus.  In fact in his July 1963 
report of medical history, the veteran denied having or 
having had "ear trouble," a catchall lay term that 
certainly could have been construed to include the noise 
of tinnitus even though the term "tinnitus" may have been 
unknown to the veteran at the time.  

The Court has held that the Board is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  While the Board must 
interpret the appellant's submissions broadly, the Board 
is not required to conjure up issues that were not raised 
by the appellant.  See Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995) (holding that the BVA is not required to do 
a "prognostication" but to review issues reasonably raised 
by the substantive appeal).  The appellant must have 
asserted the claim expressly or impliedly.  See Isenbart 
v. Brown, 7 Vet. App. 537, 540-41 (1995).  

Thus, the proper effective date for service connection and 
the award of compensation for tinnitus is April 27, 2000, 
the date the veteran filed his claim for service 
connection for that disability.  When he filed his 
original application for service connection on September 
11, 1984, he specifically sought service connection for 
"Loss of Hearing" and, in fact, hearing loss was shown on 
his service separation examination.  He did not file a 
claim for service connection for tinnitus until April 
2000, when he submitted the initial medical evidence of 
tinnitus in the form of a recent statement from Dr. 
Lambert.  In that statement, Dr. Lambert noted that he was 
writing on the veteran's behalf "regarding hearing loss 
and tinnitus," but he linked only hearing loss to service 
and said nothing as to the onset, duration or cause of 
tinnitus.  

Inasmuch as the veteran's claim for loss of hearing filed 
in 1984 can not be accepted by the Board as a claim for 
tinnitus, it is concluded that the veteran's initial claim 
for service connection for tinnitus was received on April 
27, 2000.  As this was more than one year of the date of 
his separation from service in August 1963, the effective 
date of the grant of service connection and award of 
compensation for tinnitus is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  Thus, even if the April 4, 2000 
statement from his treating physician established that 
entitlement to service connection arose prior to April 27, 
2000, which is the date of claim, the effective date would 
be the later of both dates.  Accordingly, April 27, 2000 
is the correct effective date in this case. 

For these reasons, the Board concludes that the criteria 
for an effective date, prior to April 27, 2000, for the 
award of service connection for tinnitus have not been 
met.  38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2002).  


ORDER

Entitlement to an effective date prior to April 27, 2000, 
for the grant of service connection for tinnitus is 
denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

